Citation Nr: 1502116	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  09-47 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a seizure disability, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1986 to April 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran and his wife testified before the undersigned in a May 2011 hearing.  A transcript was reviewed.


FINDINGS OF FACT

The evidence shows that the current psychogenic non-epileptic seizures are causally related to his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for a psychogenic non-epileptic seizure disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303(a).  Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Veteran and his wife are competent to report symptoms and experiences observable by their senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds the Veteran and his wife credible as their statements were detailed and consistent.

The criteria for service connection for a psychogenic non-epileptic seizure disability (seizures) have been met.  See 38 C.F.R. §§ 3.303, 3.310.

The Veteran has a current seizure disability.  VA treatment records show seizure disorder as an established diagnosis.  Private records from September 2008 note an EEG (electroencephalography) study, which was used to diagnose non-epileptic spells; however, no epileptic activity was recorded.  

The Veteran is service-connected for PTSD rated as 70 percent disabling.  The VA examiner in October 2005 diagnosed PTSD and bipolar disorder, NOS.  The examiner explained that PTSD was the primary diagnosis but that the mood difficulties were likely secondary to PTSD.  As such, the PTSD disability includes bipolar or mood symptoms. 

The evidence shows that the Veteran's seizure disability is caused by his PTSD and other mental health problems.  A specialist from the Veterans Health Administration provided opinions in June 2014 and December 2014.  In the June 2014 opinion, the specialist confirmed the diagnosis of psychogenic non-epileptic seizures (PNES).  He explained that PNES is typically from conversion disorder and may be an extension of PTSD.  In December 2014, he further explained that the Veteran's medical conditions of PTSD, bipolar disorder, substance abuse in remission, and major depression collectively predisposed the Veteran to develop PNES.  He could not determine the extent to which each diagnosis contributed to the development of PNES.  

The specialist reiterated that emotional stress from the Veteran's PTSD contributed to development of PNES but was not the sole causative agent.  However, from a legal standard, this fact is not significant.  The October 2005 examiner included mood and depression symptoms as secondary to PTSD.  Moreover, regardless of the degree, the specialist found that PTSD predisposed the Veteran to develop the psychogenic non-epileptic seizures.  This statement shows a causal relationship.  As such, service connection for psychogenic non-epileptic seizures has been established on a secondary basis.  See 38 C.F.R. §§ 3.303, 3.310.    


ORDER

Service connection for psychogenic non-epileptic seizures is granted. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


